                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
v.                                               )   CRIMINAL NO. 05-0206-WS
                                                 )
MACK DAVID WOODYARD,                             )
                                                 )
       Defendant.                                )


                                    SHOW CAUSE ORDER
       This matter comes before the Court on defendant Mack David Woodyard’s Motion for
Reconsideration (doc. 1130).
       On February 15, 2019, the undersigned entered an Order (doc. 1126) finding that
Woodyard was ineligible for relief under the retroactive provisions of the First Step Act of 2018
because his statutory maximum and guideline range would remain life even if sections 2 and 3 of
the Fair Sentencing Act of 2010 had been in effect at the time of the offense.
       In his Motion for Reconsideration, Woodyard correctly points out an error in the
February 15 Order’s reasoning. In particular, the February 15 Order indicated that the operative
guideline range and “the statutory maximum that Woodyard faced under 841(b)(1)(B) [were] life
because the jury found beyond a reasonable doubt that Johns’ death resulted from the use of
controlled substances that Woodyard conspired to possess with intent to distribute.” (Doc.
1126.) As Woodyard’s Motion to Reconsider accurately states, however, the Eleventh Circuit
held on direct appeal that there was insufficient evidence to apply the death enhancement to him.
See United States v. Westry, 524 F.3d 1198, 1220-21 (11th Cir. 2008). Thus, the February 15
Order is in error. Woodyard’s Motion for Reconsideration is granted, and the February 15
Order (doc. 1126) is vacated.
       Upon reconsideration, and with input from the United States Probation Office, the Court
concludes that Woodyard is eligible for relief under the First Step Act. Here is why: After
resentencing, the Eleventh Circuit held that “Woodyard’s 1982 and 1985 felony drug possession
convictions are sufficient to support the § 841(b)(1)(A) mandatory life sentence.” (Doc. 900, at
10-11.) Upon retroactive application of sections 2 and 3 of the Fair Sentencing Act of 2010,
however, Woodyard’s statutory maximum and minimum sentences are determined by reference
to 21 U.S.C. § 841(b)(1)(B), rather than § 841(b)(1)(A). Although Woodyard’s mandatory life
sentence was imposed under § 841(b)(1)(A) for committing the violation after having multiple
prior felony drug convictions, § 841(b)(1)(B) lacks a corresponding mandatory life sentence
provision. Under § 841(b)(1)(B), a person who “commits such a violation after a prior
conviction for a felony drug offense has become final … shall be sentenced to a term of
imprisonment which may not be less than 10 years and not more than life imprisonment.” Id.
Retroactive application of the Fair Sentencing Act of 2010 renders that provision operative in
determining Woodyard’s statutory sentencing parameters, given his prior final conviction for a
felony drug offense. Thus, his new statutory sentencing range is 10 years to life.
       The United States Probation Office has calculated Woodyard’s revised sentencing
guidelines under the First Step Act as follows: His base offense level is 26, derived from
U.S.S.G. § 2D1.2(a)(1) (base offense level is 2 plus applicable offense level of 24 drawn from §
2D1.1(8) for the amount of crack cocaine for which Woodyard was found to be accountable).
There is a two-level enhancement for possession of a dangerous weapon, yielding a total offense
level of 28. Combined with a criminal history category of IV, Woodyard’s revised guideline
range after application of the First Step Act of 2018 is 110 to 137 months. The high end of this
revised guideline range is less than the time Woodyard has already served.
       Unless the Government files a written objection on or before March 18, 2019, the Court
will enter an order reducing defendant’s term of imprisonment to TIME SERVED, pursuant to
18 U.S.C. § 3582(c)(1)(B).1
       DONE and ORDERED this 11th day of March, 2019.

                                             s/ WILLIAM H. STEELE
                                             UNITED STATES DISTRICT JUDGE


       1
                The Court recognizes that the First Step Act makes retroactive application of the
reduced penalty scheme of the Fair Sentencing Act of 2010 discretionary, not mandatory.
Indeed, section 404(c) of the Act specifically provides that “[n]othing in this section shall be
construed to require a court to reduce any sentence pursuant to this section.” Id. In determining
that relief may be appropriate in this case, the Court has considered Woodyard’s court file, as
well as his unblemished prison disciplinary record, and his successful completion of drug
education and other education courses since his incarceration, culminating in earning his GED.


                                                -2-
